DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US Patent No 8801615 B2) in view of Sverdlik (US Patent No 20120215106 A1) and Chornenky (US Patent No 20030060856 A1).
Regarding claim 1, Fernandez teaches a method for delivering ultrasound therapy comprising inserting a distal tip of a therapeutic ultrasound applicator into a patient's urethra, the distal tip including an ultrasound transducer ((col. 1 lines 56-60) transurethral ultrasound applicators have been proposed in which single element transducers are inserted into the urethra to insonify the region in front of it, and sometimes rotated to cover the full cross-section.)
acquiring ultrasound images of the patient's urethra and prostate with an ultrasound imaging probe ((col. 1 lines 3-6) The present application relates to the therapeutic arts, in particular to systems and methods for ultrasound therapy treatment, most particularly for prostate treatment; (col. 2 lines 50-52) An imaging means is included for acquiring images of the tissue to be treated)
aligning the distal tip of the therapeutic ultrasound applicator with the patient's prostate using the ultrasound images ((col. 2 lines 52-56) A motion controller that can move the ultrasonic applicator in at least one of a rotational direction and an axial direction is also provided, together with a treatment controller that receives input from the imaging means)
delivering therapeutic ultrasound energy to the patient's prostate, with the ultrasound transducer, according to a treatment plan, the treatment plan including therapeutic ultrasound energy that avoids the patient's rectum, neurovascular bundles, and internal organs other than the patient's prostate ((col. 2 line 64 - col. 3 line 9) The ultrasonic applicator can be configured for transurethral accessed treatment (for example, of the prostate), and the variable focus lens allows the therapy transducer to direct therapy beams deeper in the prostate and deliver therapy along more directions (span therapy angle beams laterally and in elevation) before having to rotate the transducer to a new area--thus increasing accuracy of therapy delivery and reducing therapy time. The invention also enables fine adjustment of the therapy beam to deliver therapy for various prostate sizes and shapes while avoiding damage to critical structures such as the rectal wall and nerve bundles.)
and wherein the therapeutic ultrasound is delivered without temperature feedback data ((col. 7 lines 62-67) temperature feedback can be used instead of or in addition to ultrasound or other imaging to give feedback to the operator (e.g. anatomical, functional, or mechanical stiffness information). Alternatively, the therapy transducer itself can be configured to intermittently image the prostate during treatment).
Fernandez fails to teach using open loop controls.
However, Sverdlik teaches using open loop controls ([0416] acoustic energy is applied to the target tissue in an open loop manner. For example, the target is set and the target is met, without using feedback).
Fernandez and Sverdlik are considered analogous because both disclose methods of ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform the desired functions without relying on the use of feedback information and thus in an open loop fashion.
Fernandez in view of Sverdlik fails to teach a predetermined linear angular range.
However, Chornenky teaches a predetermined linear angular range ([0059] The shape of urethral probe 701, its spatial position relatively to the needle cartridge 720 and spacing between the needles are selected to insure that the needles move parallel to the distal part of the urethra and can be places in the urethra at predetermined radial and longitudinal positions from each other and from the urethra electrode 708).
Fernandez and Chornenky are considered analogous because both disclose methods of treating prostate related conditions by using a medical device inserted into the urethra. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to prevent targeting of undesired areas by specifying a group of radial positions that the probe can navigate through that ideally target only the regions of interest.
Regarding claim 2, Fernandez teaches registering the ultrasound images with a reference location on the therapeutic ultrasound applicator to provide registered ultrasound images ((col. 6 lines 55-67) A treatment controller 122 can be provided, that controls the actions of the components 104, 106, 108 and 110 and that receives input from an imaging subsystem 124 for acquiring planning images...The treatment controller 122 may control the movement of the applicator in order to position the therapy beam at the intended target location).
Regarding claim 4, Fernandez teaches in a computer, defining the treatment plan using the registered ultrasound images ((col. 3 line 31) The imaging means can provide at least one of pre-treatment planning images; (col. 6 lines 55-58) A treatment controller 122 can be provided, that controls the actions of the components 104, 106, 108 and 110 and that receives input from an imaging subsystem 124 for acquiring planning images (col. 9 lines 12-14) Any kind of computer system or other apparatus adapted for carrying out the methods described herein is suited).
Regarding claim 5, Fernandez teaches wherein defining the treatment plan includes therapeutic ultrasound energy that avoids a region immediately beyond the patient's prostate ((col. 3 lines 6-9) The invention also enables fine adjustment of the therapy beam to deliver therapy for various prostate sizes and shapes while avoiding damage to critical structures such as the rectal wall and nerve bundles).
Fernandez fails to teach setting a predetermined linear angular range.
However, Chornenky teaches a predetermined linear angular range ([0059] The shape of urethral probe 701, its spatial position relatively to the needle cartridge 720 and spacing between the needles are selected to insure that the needles move parallel to the distal part of the urethra and can be places in the urethra at predetermined radial and longitudinal positions from each other and from the urethra electrode 708).
Fernandez and Chornenky are considered analogous because both disclose methods of treating prostate related conditions by using a medical device inserted into the urethra. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to prevent targeting of undesired areas by specifying a group of radial positions that the probe can navigate through that ideally target only the regions of interest.
Regarding claim 6, Fernandez teaches wherein defining the treatment plan includes setting a predetermined limited axial range for the therapeutic ultrasound energy between a base and an apex of the patient's prostate ((col. 5 line 54-col. 6 line 5) the beam 32 can be axially focused at point A, whereas by altering the convex shape of the meniscus 24, the point of focus of the beam 26 can be altered to point B, as shown in FIG. 4c. The fluid lens changes can be made in real time while the ultrasound therapy beam 26 is being emitted, thus changing the focus of the beam as needed to reach areas of the prostate that the physician desires to treat).
Regarding claim 7, Fernandez teaches wherein the predetermined limited angular range corresponds to an anterior direction in the patient ((col. 3 lines 6-13) The invention also enables fine adjustment of the therapy beam to deliver therapy for various prostate sizes and shapes while avoiding damage to critical structures such as the rectal wall and nerve bundles. The same element can be used to create...converging beams for faster and/or deeper treatment (e.g. towards anterior side)).
Regarding claim 8, Fernandez teaches wherein the predetermined limited angular range is 0° to 280-° ((col. 8 lines 8-13) The extent of the steering is determined by the transducer aperture, chosen fluids, and the fluid focus lens height and design (i.e. a typical 6 mm diameter transducer with a 5 mm lens height may give about a +/-22 degree steering capability from the center axis, covering approximately 45 degrees in total)).
Regarding claim 9, Fernandez teaches the predetermined limited angular range is 0° to 2400 ((col. 8 lines 8-13) The extent of the steering is determined by the transducer aperture, chosen fluids, and the fluid focus lens height and design (i.e. a typical 6 mm diameter transducer with a 5 mm lens height may give about a +/-22 degree steering capability from the center axis, covering approximately 45 degrees in total))
Fernandez fails to teach corresponding to the prostate’s transition region.
However, Chornenky teaches the prostate’s transition region ([0031] The control handle piece is used to manipulate angular and longitudinal positions of the probe in the urethra. The elongated member has a passageway extending from the proximal end to the distal end and is adapted to accommodate an endoscope. The elongated member has at least one additional passageway slidably carrying the flexible needle from the proximal end to a side port at the distal end of the probe. The side port is positioned near the transition zone of the prostate).
Fernandez and Chornenky are considered analogous because both disclose treatments to the prostate through the urethra. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to predetermine an angular range falling between 0 and 2400 degrees (such as 45 degrees) and ensure that the highest value of this angular range corresponds to the transition zone of the patient’s prostate.
Regarding claim 10, Fernandez teaches mechanically coupling the therapeutic ultrasound applicator to an ultrasound applicator positioning system ((col. 2 lines 52-55) A motion controller that can move the ultrasonic applicator in at least one of a rotational direction and an axial direction is also provided, together with a treatment controller that receives input from the imaging means and controls the voltage applied to the variable focus lens).
Regarding claim 12, Fernandez teaches rotating the therapeutic ultrasound applicator, with the ultrasound applicator positioning system, over the predetermined limited angular range while the therapeutic ultrasound energy is delivered ((col. 8 lines 13-19) Once all the steering is completed at the initial transducer position, then the transducer can be rotated (step 216), and translated to a new position to continue the therapy, repeating the focusing and repositioning until all of the prostate has been treated, with appropriate modifications of the fluid focus lens as appropriate).
Regarding claim 16, Fernandez teaches wherein the therapeutic ultrasound is delivered without MRI thermometry feedback data ((col. 3 line 39) without the capability to perform MRI thermometry).
Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Sverdlik and Chornenky as applied to claim 1 above, and further in view of Darlington (US Patent No 20100241005 A1).
Regarding claim 3, Fernandez in view of Sverdlik and Chornenky fails to teach the reference location comprises a fiducial mark.
However, Darlington teaches the reference location ([0053] a reference point) comprises a fiducial mark ([0053] The display may include a crosshair or other marker 38 on the image of the fibroid 20 that indicates a reference point with respect to the focal zone of the HIFU transducer so that a user can aim the HIFU transducer at the tissue volume.)
Fernandez and Darlington are considered analogous because both disclose systems for ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a marker, such as a fiducial mark, in order to indicate the precise location of the desired reference location.
Regarding claim 13, Fernandez in view of Sverdlik and Chornenky fails to teach displaying the ultrasound images on a display that is in electrical communication with the ultrasound imaging probe.
However, Darlington teaches displaying the ultrasound images on a display ([0082] display required to operate the imaging transducer 152 and produce images of the tissue volume) that is in electrical communication with the ultrasound imaging probe ([0082] The treatment device 150 is coupleable to other components of the treatment system including an image processor and display required to operate the imaging transducer 152 and produce images of the tissue volume).
Fernandez and Darlington are considered analogous because both disclose systems for ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a display in order for the operator to visually examine the ultrasound images taken.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Sverdlik and Chornenky as applied to claim 10 above, and further in view of Carol (US Patent No 20140330124 A1).
Regarding claim 11, Fernandez teaches aligning the distal tip of the therapeutic ultrasound applicator with the patient's prostate using the ultrasound applicator positioning system ((col. 2 lines 52-56) A motion controller that can move the ultrasonic applicator in at least one of a rotational direction and an axial direction is also provided, together with a treatment controller that receives input from the imaging means).
Fernandez in view of Sverdlik and Chornenky fails to teach automatically aligning the distal tip. 
However, Carol teaches automatically aligning the distal tip  ([0049] Each subsequent position of the therapy transducers 12a can be confirmed by the various means for imaging described previously, and each position can be guided and achieved automatically under computer control according to a predetermined and planned pattern of therapy delivery).
Fernandez and Carol are considered analogous because both include systems for ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to align the tip of the device automatically so the user does not have to manually determine the region to be treated.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Sverdlik and Chornenky as applied to claim 1 above, and further in view of Gross (US Patent No 20140058294 A1).
Regarding claim 14, Fernandez teaches wherein the distal tip of the therapeutic ultrasound applicator includes a plurality of ultrasound transducers ((col. 3 lines 17-19) In a preferred arrangement, a plurality of transducer elements can be provided in the ultrasonic applicator).
Fernandez in view of Sverdlik and Chornenky fails to teach disposed about at least a portion of a circumference of the distal tip and the method further comprises simultaneously delivering therapeutic ultrasound energy to the patient's prostate, with the ultrasound transducers, in multiple angular directions.
However, Gross teaches  disposed about at least a portion of a circumference of the distal tip ([0017] The transducer is typically positioned within the body lumen. The concave surfaces face outwardly from a longitudinal axis of the transducer in at least 10 degrees of arc, e.g., at least 90 or at least 180 degrees of arc, with respect to the longitudinal axis, such that energy transmitted from these surfaces creates a treated area, in tissue of the subject, in the arc. For some applications, such a configuration of an ultrasound transducer allows creating a circumferentially-oriented treated area in tissue of the subject, substantially without rotating the transducer. The circumferentially-oriented treated area is typically at least 10 degrees, e.g., at least 90 degrees or at least 180 degrees (for example, 360 degrees)) and the method further comprises simultaneously delivering therapeutic ultrasound energy to the patient's prostate, with the ultrasound transducers, in multiple angular directions ([0295] Transducer 40 typically has a set of one or more concave surfaces 20 (or exactly one concave surface) that face outwardly from a longitudinal axis 18 of transducer 40 in at least 10 degrees of arc, e.g., at least 90 degrees or at least 180 degrees of arc (for example, 360 degrees of arc, as shown), with respect to the longitudinal axis of transducer 40. A control unit is configured to drive the ultrasound transducer to apply treatment energy to tissue of the subject, in the arc, by applying ultrasound energy to the tissue. Typically the treatment energy creates a treated area in the tissue, e.g., an ablation lesion. For some applications, transducer 40 simultaneously creates a circumferentially-treated area of 180-360 degree (e.g., 360 degree) in the tissue of the subject).
Fernandez and Gross are considered analogous because both disclose devices for ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to position the transducers circumferentially around the distal tip of the device in order to treat a circumferential area of tissue within the patient and to treat multiple regions within an angular range simultaneously.
Regarding claim 15, Fernandez teaches rotating the therapeutic ultrasound applicator ((col. 2 line 64 - col. 3 line 3) The ultrasonic applicator can be configured for transurethral accessed treatment (for example, of the prostate), and the variable focus lens allows the therapy transducer to direct therapy beams deeper in the prostate and deliver therapy along more directions (span therapy angle beams laterally and in elevation) before having to rotate the transducer to a new area).
Fernandez fails to teach ultrasound transducers, in combination, are swept across the predetermined limited angular range while simultaneously delivering therapeutic ultrasound energy to the patient's prostate in multiple angular directions.
However, Chornenky teaches a predetermined linear angular range ([0059] The shape of urethral probe 701, its spatial position relatively to the needle cartridge 720 and spacing between the needles are selected to insure that the needles move parallel to the distal part of the urethra and can be places in the urethra at predetermined radial and longitudinal positions from each other and from the urethra electrode 708).
Fernandez and Chornenky are considered analogous because both disclose methods of treating prostate related conditions by using a medical device inserted into the urethra. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to prevent targeting of undesired areas by specifying a group of radial positions that the probe can navigate through that ideally target only the regions of interest.
Fernandez in view of Sverdlik and Chornenky fails to teach simultaneously delivering therapeutic ultrasound energy to the patient's prostate in multiple angular directions.
However, Gross teaches simultaneously delivering therapeutic ultrasound energy to the patient's prostate in multiple angular directions ([0295] Transducer 40 typically has a set of one or more concave surfaces 20 (or exactly one concave surface) that face outwardly from a longitudinal axis 18 of transducer 40 in at least 10 degrees of arc, e.g., at least 90 degrees or at least 180 degrees of arc (for example, 360 degrees of arc, as shown), with respect to the longitudinal axis of transducer 40. A control unit is configured to drive the ultrasound transducer to apply treatment energy to tissue of the subject, in the arc, by applying ultrasound energy to the tissue. Typically the treatment energy creates a treated area in the tissue, e.g., an ablation lesion. For some applications, transducer 40 simultaneously creates a circumferentially-treated area of 180-360 degree (e.g., 360 degree) in the tissue of the subject).
Fernandez and Gross are considered analogous because both disclose devices for ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to treat multiple regions within an angular range simultaneously.
Regarding claim 17, Fernandez fails to teach wherein the ultrasound imaging probe is integrated into the therapeutic ultrasound applicator .
However, Gross teaches wherein the ultrasound imaging probe is integrated into the therapeutic ultrasound applicator ([0290] Reference is made to FIG. 3, which is a schematic illustration of an array 10 of ultrasound elements 30 for imaging and/or applying treatment energy to a tissue within a body of a subject).
Fernandez and Gross are considered analogous because both disclose devices for ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention that if the embodiment in fig. 3 of Gross is functions as an array of ultrasound elements for imaging and/or applying treatment then the imaging elements are integral to the treatment applicator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chopra (US Patent No 20110295161 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maki (US Patent No 20050070961 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793